DETAILED ACTION
Claims 1-25 are presented for examination.
Claim 24 is amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/20/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings were received on 11/20/2020.  These drawings are acceptable.

Claim Objections
Claims 3 and 17 is objected to because of the following informalities:  
Claim 3 discloses “wherein the first DCI is to indicate the PUCCH resource”, in lines 1-2. For clarity and consistency, it is suggested to revise the limitation to include a dot (.) at the end of the limitation.
Claim 17 discloses “An apparatus comprising one or more baseband processors coupled to a central processing unit (CPU), the apparatus comprising”, in lines 1-2.  For clarity and consistency, it is suggested to revise the preamble to move the processor into the body of the claim. 
“An apparatus comprising:
one or more baseband processors coupled to a central processing unit (CPU),…”
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claim 1 recites “a computer-readable media” in line 1.
Applicant discloses in paragraph 0117
[0117] FIG. 5 is a block diagram illustrating components, according to some example embodiments, able to read instructions from a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium) and perform any one or more of the methodologies discussed herein. Specifically, …. As used herein, the term “computing resource,” “hardware resource,” etc., may refer to a physical or virtual device, a physical or virtual component within a computing environment, and/or a physical or virtual component within a particular device, such as computer devices, mechanical devices, memory space, processor/CPU time and/or processor/CPU usage, processor and accelerator loads, hardware time or usage, electrical power, input/output operations, ports or network sockets, channel/link allocation, throughput, memory usage, storage, network, database and applications, and/or the like. ….


Claim 1 is rejected because the applicant has provided evidence that the applicant intends the term “computer-readable media” to include non-statutory matter.  The applicant describes a computer readable storage medium as including open ended language and thus it is reasonable to interpret it to include all possible mediums, including non-statutory mediums (see paragraph 0117).  The word "media" is insufficient to convey only statutory embodiments to one of ordinary skill in the art absent an explicit and deliberate limiting definition or clear differentiation between storage media and transitory media in the disclosure.  
The broadest reasonable interpretation of a claim drawn to a computer readable media (also called computer readable storage medium and other such variations) typically covers forms of non-transitory tangible media (or non-transitory media) and transitory propagating signals per se in view of the ordinary and customary meaning of computer readable media, particularly when the specification is silent (or absent of a controlling definition in the specification). See MPEP §2111.01. When the broadest reasonable interpretation of a claim covers a signal per se, the claim must be rejected under 35 U.S.C. § 101 as covering non-statutory subject matter.  See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter); see Interim Examination Instructions for Evaluating Subject Matter Eligibility under 35 U.S.C. § 101, Aug. 24, 2009; p. 2 and Official Gazette Notice ink: http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20

Claim 24 discloses similar limitation and is therefore rejected for the same reason as indicated above.

The dependent claims 2-9 and 25, inherit the same deficiency and therefore are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 10-13, 15-20, and 22-25  is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhang et al., (hereinafter Zhang), U.S. Publication No. 2020/0178240.

As per claim 10, Zhang discloses an apparatus to implement a user equipment (UE) [fig. 2, 15, paragraphs 0038, 0043, a user equipment (UEs 115)], the apparatus comprising: 
interface circuitry configured to transmit and receive messages [fig. 2, paragraphs 0042, interface circuitry configured to transmit and receive messages (at the UE 115, the antennas 252a through 252r may receive the downlink signals from the base station 105)]; and 
processing circuitry, coupled with the interface circuitry [paragraphs 0042, 0043, 0070, processing circuitry, coupled with the interface circuitry (UE 115 control of controller/processor 280)], configured to: 
receive, via the interface circuitry, first configuration signaling to identify a first downlink control information (DCI) in a physical downlink control channel (PDCCH) [fig. 5, 12, paragraphs 0008, 0072, 0075, 0086, 0096, receive, via the interface circuitry, first configuration signaling to identify a first downlink control information (DCI) in a physical downlink control channel (PDCCH) (base station may transmit data and control information on the downlink to a UE; receiving, by the UE, information includes one of: a dedicated downlink control indicator (DCI) for the A-CSI feedback or a group common DCI)]; 
receive, via the interface circuitry, the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger [fig. 5, 6, paragraphs 0075, 0086, 0090,  receive, via the interface circuitry, the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger (cyclic redundancy check (CRC) bits of group-common DCI 601 for requesting A-CSI from this UE 115a is scrambled by the csi-RNTI)]; 
receive, via the interface circuitry, channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received [fig. 5, 6, paragraphs 0007, 0072, 0075, 0085, 0097, receive, via the interface circuitry, channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received (receiving, by the UE, a CSI trigger that includes one of: a dedicated downlink control indicator (DCI); CSI trigger includes CSI reference signal (CSI-RS))]; and 
generate and transmit, via the interface circuitry, a CSI report in a physical uplink control channel (PUCCH) based on the CSI reference signals [fig. 5, paragraphs 0009, 0073-0075, generate and transmit, via the interface circuitry, a CSI report in a physical uplink control channel (PUCCH) based on the CSI reference signals (UE reports the A-CSI feedback using the PUCCH; report generator to generate the A-CSI report with the determined CSI information)].

As per claim 11, Zhang discloses the apparatus of claim 10, 
wherein the first configuration signaling comprises a UE specific radio resource control (RRC) signaling [paragraphs 0075, 0081, wherein the first configuration signaling comprises a UE specific radio resource control (RRC) signaling (via an RRC from gNB 105a)].

As per claim 12, Zhang discloses the apparatus of claim 10, 
wherein the first DCI is to indicate a PUCCH resource [fig. 7, 8, paragraphs 0075-0077, 0080, wherein the first DCI is to indicate the PUCCH resource (PUCCH resource may be indicated in the DCI)].

As per claim 13, Zhang discloses the apparatus of claim 12, 
wherein the PUCCH resource spans at least one symbol [fig. 3, 7, paragraphs 0033, 0043, 0092, wherein the PUCCH resource spans at least one symbol (symbol boundaries)].

As per claim 15, Zhang discloses the apparatus of claim 10, 
wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states [paragraphs 0007, 0069, 0073, 0075, wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states (triggered via a DCI-based trigger)].

As per claim 16, Zhang discloses the apparatus of claim 10, wherein processor being configured to generate and transmit the CSI report in a PUCCH based on the CSI reference signals is further configured to: 
generate and transmit the CSI based on wideband measurement [paragraph 0068, generate and transmit the CSI based on wideband measurement (A-CSI report may be a lightweight CSI report (e.g., wideband, CQI/RI only)].

As per claim 17, Zhang discloses an apparatus comprising one or more baseband processors coupled to a central processing unit (CPU), the apparatus comprising means for causing a user equipment (UE) [fig. 2, 15, paragraphs 0038, 0043, a user equipment (UEs 115)] to: 
receive first configuration signaling to identify a first downlink control information (DCI) in a physical downlink control channel (PDCCH) [fig. 5, 12, paragraphs 0008, 0072, 0075, 0086, 0096, receive first configuration signaling to identify a first downlink control information (DCI) in a physical downlink control channel (PDCCH)  (base station may transmit data and control information on the downlink to a UE; receiving, by the UE, information includes one of: a dedicated downlink control indicator (DCI) for the A-CSI feedback or a group common DCI)]; 
receive the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger [fig. 5, 6, paragraphs 0075, 0086, 0090,  receive the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger (cyclic redundancy check (CRC) bits of group-common DCI 601 for requesting A-CSI from this UE 115a is scrambled by the csi-RNTI)]; 
receive channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received [fig. 5, 6, paragraphs 0007, 0072, 0075, 0085, 0097, receive channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received (receiving, by the UE, a CSI trigger that includes one of: a dedicated downlink control indicator (DCI); CSI trigger includes CSI reference signal (CSI-RS))]; and 
generate and transmit a CSI report in a physical uplink control channel (PUCCH) based on the CSI reference signals [fig. 5, paragraphs 0009, 0073-0075, generate and transmit a CSI report in a physical uplink control channel (PUCCH) based on the CSI reference signals (UE reports the A-CSI feedback using the PUCCH; report generator to generate the A-CSI report with the determined CSI information)].

As per claim 18, Zhang discloses the apparatus of claim 17, 
wherein the first configuration signaling comprises a UE specific radio resource control (RRC) signaling [paragraphs 0075, 0081, wherein the first configuration signaling comprises a UE specific radio resource control (RRC) signaling (via an RRC from gNB 105a)].

As per claim 19, Zhang discloses the apparatus of claim 17, 
wherein the first DCI is to indicate a PUCCH resource [fig. 7, 8, paragraphs 0075-0077, 0080, wherein the first DCI is to indicate the PUCCH resource (PUCCH resource may be indicated in the DCI)].

As per claim 20, Zhang discloses the apparatus of claim 19, 
wherein the PUCCH resource spans at least one symbol [fig. 3, 7, paragraphs 0033, 0043, 0092, wherein the PUCCH resource spans at least one symbol (symbol boundaries)].

As per claim 22, Zhang discloses the apparatus of claim 17, 
wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states [paragraphs 0007, 0069, 0073, 0075, wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states (triggered via a DCI-based trigger)].

As per claim 23, Zhang discloses the apparatus of claim 17, wherein means for causing a user equipment (UE) to generate and transmit the CSI report in a PUCCH based on the CSI reference signals further comprises means for causing a user equipment (UE) to: 
generate and transmit the CSI based on wideband measurement [paragraph 0068, generate and transmit the CSI based on wideband measurement (A-CSI report may be a lightweight CSI report (e.g., wideband, CQI/RI only)].

As per claim 24, Zhang discloses one or more computer-readable media having instructions that, when executed [fig. 2, 15, paragraphs 0070, 0256, one or more computer-readable media having instructions that, when executed (one or more instructions or code on a computer-readable medium)], cause a network device [fig. 2, 15, paragraphs 0036, 0041, a network device (base station 105)] to: 
transmit first configuration signaling identifying a first downlink control information (DCI) in a physical downlink control channel (PDCCH) [fig. 5, 12, paragraphs 0008, 0072, 0075, 0086, 0096, transmit first configuration signaling identifying a first downlink control information (DCI) in a physical downlink control channel (PDCCH) (base station may transmit data and control information on the downlink to a UE; receiving, by the UE from the base station 105, information includes one of: a dedicated downlink control indicator (DCI) for the A-CSI feedback or a group common DCI)]; 
transmit the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger [fig. 5, 6, paragraphs 0075, 0086, 0090,  transmit the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger (cyclic redundancy check (CRC) bits of group-common DCI 601 for requesting A-CSI from this UE 115a is scrambled by the csi-RNTI)]; 
transmit channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received [fig. 5, 6, paragraphs 0007, 0072, 0075, 0085, 0097, transmit channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received (transmit to the UE, a CSI trigger that includes one of: a dedicated downlink control indicator (DCI); CSI trigger includes CSI reference signal (CSI-RS))]; and 
receive a CSI report in a physical uplink control channel (PUCCH) based on the CSI reference signals [fig. 5, paragraphs 0009, 0073-0075, receive a CSI report in a physical uplink control channel (PUCCH) based on the CSI reference signals (UE reports the A-CSI feedback using the PUCCH; report generator to generate the A-CSI report with the determined CSI information)].

As per claim 25, Zhang discloses the one or more computer-readable media of claim 24, 
wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states [paragraphs 0007, 0069, 0073, 0075, wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states (triggered via a DCI-based trigger)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9, 14, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al., (hereinafter Zhang), U.S. Publication No. 2020/0178240, in view of Sheng et al., (hereinafter Sheng), U.S. Publication No. 2019/0158205.

As per claim 1, Zhang discloses one or more computer-readable media having instructions that, when executed [fig. 2, 15, paragraphs 0070, 0256, one or more computer-readable media having instructions that, when executed (one or more instructions or code on a computer-readable medium)], cause a user equipment (UE) [fig. 2, 15, paragraphs 0038, 0043, a user equipment (UEs 115)] to: 
receive first configuration signaling to identify a first downlink control information (DCI) in a physical downlink control channel (PDCCH) [fig. 5, 12, paragraphs 0008, 0072, 0075, 0086, 0096, receive first configuration signaling to identify a first downlink control information (DCI) in a physical downlink control channel (PDCCH) (base station may transmit data and control information on the downlink to a UE; receiving, by the UE, information includes one of: a dedicated downlink control indicator (DCI) for the A-CSI feedback or a group common DCI)]; 
detecting the first DCI, receive the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger [fig. 5, 6, paragraphs 0075, 0086, 0090,  detecting the first DCI, receive the first DCI, wherein the first DCI is appended with cyclic redundancy check (CRC) bits that are scrambled by a common radio network temporary identifier (RNTI) and is to indicate an aperiodic channel state information (A-CSI) trigger (cyclic redundancy check (CRC) bits of group-common DCI 601 for requesting A-CSI from this UE 115a is scrambled by the csi-RNTI)]; 
receive channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received [fig. 5, 6, paragraphs 0007, 0072, 0075, 0085, 0097, receive channel state information (CSI) reference signals in one or more occasions that follow an occasion in which the first DCI is received (receiving, by the UE, a CSI trigger that includes one of: a dedicated downlink control indicator (DCI); CSI trigger includes CSI reference signal (CSI-RS))]; and 
generate and transmit a CSI report in a physical uplink control channel (PUCCH) resource based on the CSI reference signals [fig. 5, paragraphs 0009, 0073-0075, generate and transmit a CSI report in a physical uplink control channel (PUCCH) resource based on the CSI reference signals (UE reports the A-CSI feedback using the PUCCH; report generator to generate the A-CSI report with the determined CSI information)].
Zhang does not explicitly disclose monitor a common search space for detecting the first DCI.
However, Sheng teaches monitor a common search space for detecting the first DCI [fig. 11, paragraphs 0030, 0113, 0135, 0214, monitor a common search space for detecting the first DCI (signaling DCI format which may be monitored in common search space)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the media described in Zhang by monitoring a common search space for detecting the first DCI as taught by Sheng because it would provide the Zhang’s media with the enhanced capability of improving communication flexibility and/or efficiency [Sheng, paragraphs 0005, 0129].

As per claim 2, Zhang discloses the one or more computer-readable storage media of claim 1, 
wherein the first configuration signaling comprises a UE specific radio resource control (RRC) signaling [paragraphs 0075, 0081, wherein the first configuration signaling comprises a UE specific radio resource control (RRC) signaling (via an RRC from gNB 105a)].

As per claim 3, Zhang discloses the one or more computer-readable storage media of claim 1, 
wherein the first DCI is to indicate the PUCCH resource [fig. 7, 8, paragraphs 0075-0077, 0080, wherein the first DCI is to indicate the PUCCH resource (PUCCH resource may be indicated in the DCI)].

As per claim 4, Zhang discloses the one or more computer-readable storage media of claim 1, 
wherein the PUCCH resource is configured by higher layer signaling [fig. 7, 8, paragraph 0078, wherein the PUCCH resource is configured by higher layer signaling (a set of PUCCH resources may be configured by higher layer signaling)].

As per claim 5, Zhang discloses the one or more computer-readable storage media of claim 1, 
wherein the PUCCH resource spans at least one symbol [fig. 3, 7, paragraphs 0033, 0043, 0092, wherein the PUCCH resource spans at least one symbol (symbol boundaries)].

As per claim 6, Zhang discloses the one or more computer-readable storage media of claim 1, Zhang does not explicitly disclose wherein the PUCCH resource spans no more than two symbols.
However, Sheng teaches wherein the PUCCH resource spans no more than two symbols [paragraphs 0149, 0158, 0165, wherein the PUCCH resource spans no more than two symbols (set of symbols of the slot to transmit PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the media described in Zhang by including wherein the PUCCH resource spans no more than two symbols as taught by Sheng because it would provide the Zhang’s media with the enhanced capability of improving communication flexibility and/or efficiency [Sheng, paragraphs 0005, 0129].

As per claim 7, Zhang discloses the one or more computer-readable storage media of claim 1, 
wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states [paragraphs 0007, 0069, 0073, 0075, wherein the first DCI is to indicate a CSI triggering state from a plurality of supported triggering states (triggered via a DCI-based trigger)].

As per claim 8, Zhang discloses the one or more computer-readable storage media of claim 1, wherein the instructions that, when executed, cause the UE to generate and transmit the CSI report in a PUCCH resource based on the CSI reference signals include additional instructions that, when executed, further cause the UE to: 
generate and transmit the CSI based on wideband measurement [paragraph 0068, generate and transmit the CSI based on wideband measurement (A-CSI report may be a lightweight CSI report (e.g., wideband, CQI/RI only)].

As per claim 9, Zhang discloses the one or more computer-readable storage media of claim 1, 
wherein the RNTI is configured by higher layer signaling [paragraphs 0075, 0078, wherein the RNTI is configured by higher layer signaling (PUCCH resources may be configured by higher layer signaling; PUCCH configuration 600 configures UE 115a with a csi-RNTI via an RRC from gNB 105a)].

As per claim 14, Zhang discloses the apparatus of claim 12, Zhang does not explicitly disclose wherein the PUCCH resource spans no more than two symbols.
However, Sheng teaches wherein the PUCCH resource spans no more than two symbols [paragraphs 0149, 0158, 0165, wherein the PUCCH resource spans no more than two symbols (set of symbols of the slot to transmit PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Zhang by including wherein the PUCCH resource spans no more than two symbols as taught by Sheng because it would provide the Zhang’s apparatus with the enhanced capability of improving communication flexibility and/or efficiency [Sheng, paragraphs 0005, 0129].

As per claim 21, Zhang discloses the apparatus of claim 19, Zhang does not explicitly disclose wherein the PUCCH resource spans no more than two symbols.
However, Sheng teaches wherein the PUCCH resource spans no more than two symbols [paragraphs 0149, 0158, 0165, wherein the PUCCH resource spans no more than two symbols (set of symbols of the slot to transmit PUCCH)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Zhang by including wherein the PUCCH resource spans no more than two symbols as taught by Sheng because it would provide the Zhang’s apparatus with the enhanced capability of improving communication flexibility and/or efficiency [Sheng, paragraphs 0005, 0129].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Cirik et al., U.S. Publication No. 2019/0357262, discloses a base station that transmit DCI and/or control signaling via a PDCCH. 
Gao et al., U.S. Publication No. 2019/0222349, discloses CSI is reported periodically by a UE.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JACKIE ZUNIGA ABAD/           Primary Examiner, Art Unit 2469